Detailed Action

►	The applicant's response (filed 27 APR 2022) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 21-47 is/are pending.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejection(s) under 35 U.S.C. 103

► 	Claim(s) 21-22 and 24-37 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Taiwo et al. [Nature Protocols 7(4) :617 -hereinafter “Taiwo’].

Claim 21 is drawn to a method for processing a nucleic acid sample of a subject,
comprising:
(a) generating a mixture comprising (i) a nucleic acid molecule derived from said nucleic acid
sample of said subject and (11) a filler nucleic acid molecule, wherein the filler nucleic acid
molecule is added at least about 9-fold excess; and
(b) incubating said mixture under conditions sufficient to enrich for a methylated region of said
nucleic acid molecule, wherein said filler nucleic acid molecule increases a rate of
enrichment of said methylated region.
Taiwo teach a method for processing a nucleic acid sample of a subject which
comprises most of the limitations of Claim 21 except Taiwo do not teach explicitly teach
“wherein said filler nucleic acid molecule increases a rate of enrichment of said methylated
region.” This limitation however, is considered inherent to the method of Taiwo. Furthermore,
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a
scientific explanation for the prior art's functioning, does not render the old composition
patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51
USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown
property which is inherently present in the prior art does not necessarily make the claim
patentable. “ In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In in re Crish,
393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed
promoter sequence obtained by sequencing a prior art plasmid that was not previously
sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA
sequence as the claimed oligonucleotides. The court stated that "just as the discovery of
properties of a known material does not make it novel, the identification and characterization of
a prior art material also does not make it novel.” /d. See also MPEP § 2112.07 with regard to
inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and
rejections under 38 U.S.C. 108. As regards the newly added limitation which reads ”wherein the filler nucleic acid molecule is added at least about 9-fold excess,” this limitation amounts to optimization. Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 22 is drawn to an embodiment of the method of Claim 21, wherein said nucleic
acid molecule is a deoxyribonucleic acid (DNA) molecule.
Taiwo teach this limitation , see at least the section entitled Experimental design which
begins near the bottom of p. 619.

Taiwo teach the limitation(s) of Claim 24, see the entire document noting especially the
section entitled Experimental design which begins near the bottom of p. 619.

As regards Claim 25, Taiwo do not explicitly teach that the plurality of methylated
regions is enriched at specificity of at least about 99%. However, where the general conditions
of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable
ranges by routine experimentation. /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA
1955).

As regards Claim 26, see especially “Box 1 \(continued)” on p.623 of Taiwo wherein
these authors teach creating and utilizing a mixture of methylated and unmethylated filler DNA.

As regards Claims 27-29, see the section on p.620 entitled “DNA fragmentation’.

As regards Claim 30, see the first full para on p.619 of Taiwo.

As regards Claims 31-37, Taiwo teach these limitations , see the entire document  and in particular at least the sections entitled “Inrtroduction”  and “Protocol development” on p. 617.


►	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiwo as
applied above against Claim 21 and further in view of Schwarzenbach et al. [Nature
Reviews\Genetics 11:426(2011) —-hereinafter “ Schwarzenbach’].

Claim 23 is drawn to an embodiment of the method of Claim 21, wherein said nucleic
acid sample is a cfDNA sample.
Taiwo teach a method for processing a nucleic acid sample of a subject which
comprises most of the limitations of Claim 21 for the reason(s) outlined above except Taiwo do
not teach teach processing cfDNA (i.e. cell free circulating DNA) however, cfDNA and the
processing and analysis of said cfDNA was known as evidenced by at least Schwarzenbach.
Accordingly, absent an unexpected result it would have been prima facie obvious to the
PHOSITA at the time of the invention to substitute the cfDNA of Schwarzenbach for the
genomic DNA of Taiwo. Please note that substitution of one known second method/reagent
with known properties for a first Known method/reagent with known properties would have
been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an
unexpected result. As regards the motivation to make the substitution recited above, the
motivation to combine arises from the expectation that the prior art elements will perform their
expected functions to achieve their expected results when combined for their common known
purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07
and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al.,
550 U.S.398 (2007).


►	Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiwo as applied above against Claim 21 and further in view of Rauch et al. [Cancer Research 66(16) : 7939(2006) — hereinafter “Rauch’].

Claim 32 is drawn to an embodiment of the method of Claim 21, wherein the methyl-
binder protein is MBD2.
Taiwo teach a method for processing a nucleic acid sample of a subject which
comprises most of the limitations of Claim 32 for the reason(s) outlined above except Taiwo do
not teach the use of MBD2. Rather, Taiwo teach the use of antibodies directed against
methylated Cytosine and as their MeDIP protein binders. However, MBD2 and it use in
methylome analysis was known, for example consider at least the abstract of Rauch.
Accordingly, absent an unexpected result it would have been prima facie obvious to the
PHOSITA at the time of the invention to substitute the MBD2 protein of Rauch for the
antibodies of Taiwo. Please note that substitution of one known second method/reagent with
known properties for a first known method/reagent with known properties would have been
prima facie obvious to the ordinary artisan at the time of the invention in the absence of an
unexpected result. As regards the motivation to make the substitution recited above, the
motivation to combine arises from the expectation that the prior art elements will perform their
expected functions to achieve their expected results when combined for their common known
purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07
and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al.,
550 U.S.398 (2007).


►	Claim(s) 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiwo
as applied above against Claim 21 and 24 and further in view of Gonzalgo et al. [Cancer
Research 57: 594 (1997) — hereinafter “Gonzalgo’].

Claim 38 is drawn to an embodiment of the method of Claim 24, wherein the method
further comprises assaying said plurality of nucleic acids molecules or a derivative thereof to
identify at least one DMR.
Taiwo teach a method for processing a nucleic acid sample of a subject which
comprises most of the limitations of Claim 38 for the reason(s) outlined above except Taiwo do
not teach assaying at least one DMR. However, the analysis of DMRs was well known as
evidenced by at least Gonzalgo. Accordingly, absent an unexpected result it would have been
prima facie obvious to the PHOSITA at the time of the invention to modify the method of Taiwo
wherein the nucleic acids analyzed include at least one DMR as taught by Gonzalgo. The
PHOSITA would have been motivated to make the modification recited above in order to identify
DMRs associated with tumorigenesis as suggested by Gonzalgo.

Gonzalgo teach the limitations of Claims 39-40, see at least the section entitled
“Results” which begins on p. 595.

Taiwo teach sequencing as recited in Claim 41-42.

Gonzalgo teach processing normal tissue as recited in Claim 43, see at least the
section entitled “Results” which begins on p. 595.


►	Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiwo as
applied above against Claim 21 and further in view of Gao et al. [Oncogene 34 : 1629(2015) —
hereinafter “Gao “J.

Claim 44 is drawn to an embodiment of the method of Claim 21, wherein said subject
has or is suspected of having PDAC.
Taiwo teach a method for processing a nucleic acid sample of a subject which
comprises most of the limitations of Claim 44 for the reason(s) outlined above except Taiwo do
not teach assaying a nucleic acid sample from a subject has or is suspected of having PDAC
has at least one DMR. However, it was known to analyze nucleic acid samples from a subject
that has or is suspected of having PDAC as evidenced by at least Gao. Accordingly, absent an
unexpected result it would have been prima facie obvious to the PHOSITA at the time of the
invention to substitute the samples of Gao for the samples of Taiwo. Please note that
substitution of one known second method/reagent with known properties for a first known
method/reagent with known properties would have been prima facie obvious to the ordinary
artisan at the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from the
expectation that the prior art elements will perform their expected functions to achieve their
expected results when combined for their common known purpose. Support for making this
obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the
SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


►	Claim(s) 45, 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Taiwo as applied above against Claim 21 and further in view of Feber et al. [Genome Research
21 : 515 (2011) — hereinafter “Feber “].

Claim 45 is drawn to a method for processing a nucleic acid sample.
Taiwo teach a method for processing a nucleic acid sample of a subject which
comprises most of the limitations of Claim 45 for the reason(s) outlined above except Taiwo do
not teach enrichment to a CpG enrichment score of at least about 2.8 However, it was known to
calculate and assign enrichment scores for DMR purified by MeDIP as evidenced by at least
Figures 2-4 of Feber. Accordingly, absent an unexpected result it would have been prima facie
obvious to the PHOSITA at the time of the invention to calculate and assign a CpG enrichment
score for particular regions of interest in Me-DIP assays. The PHOSITA would have been
motivated to make this modification in order to ensure that the assay was functioning properly.

Claim 48 is drawn to an embodiment of the method of Claim 45 wherein said CpG
enrichment score is at least about 2.9 to about 3.3.
Taiwo in view of Feber reasonably suggest a method of processing nucleic acids which
comprises most of the limitations of Claim 48 except Taiwoin view of Feber do not teach enrichment to a CpG enrichment score of at least about 2.9 -3.3. However, it was known to calculate and assign enrichment scores for DMR purified by MeDIP as evidenced by at least Figures 2-4 of Feber. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to calculate and assign a CpG enrichment score for particular regions of interest in Me-DIP assays. The PHOSITA would have been motivated tomake this modification in order to ensure that the assay was functioning properly and that the DMR are enriched to a level to ensure a successful assay.

Claim 49 is drawn to an embodiment of the method of Claim 45 wherein subsequent
to (b), said enriched sample or derivative thereof is subjected to assaying to identify at least one
DMR of said nucleic acid sample.
Feber teach this limitation(s), see at least the abstract.

As regards Claim 50, note that both Taiwo and Feber teach sequencing. For example
see the section entitled “Protocol Development” on p. 617 in Taiwo and the paragraph bridging
pp. 515-516 in Feber.
►	Claim(s) 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiwo in
view of Feber as applied above against Claim 21 and 45 and further in view of
Schwarzenbach.

Claim 46 is drawn to an embodiment of the method of Claim 45 wherein said nucleic
acid sample is a cf(DNA sample.
Taiwo in view of Feber reasonably suggest a method for processing a nucleic acid
sample of a subject which comprises most of the limitations of Claim 46 for the reason(s)
outlined above except Taiwo in view of Feber do not teach processing cfDNA (i.e. cell free
circulating DNA) however, cfDNA and the processing and analysis of said cfDNA was known as
evidenced by at least Schwarzenbach. Accordingly, absent an unexpected result it would have
been prima facie obvious to the PHOSITA at the time of the invention to substitute the cfDNA of
Schwarzenbach for the genomic DNA of Taiwo. Please note that substitution of one known
second method/reagent with known properties for a first known method/reagent with known
properties would have been prima facie obvious to the ordinary artisan at the time of the
invention in the absence of an unexpected result. As regards the motivation to make the
substitution recited above, the motivation to combine arises from the expectation that the prior
art elements will perform their expected functions to achieve their expected results when
combined for their common known purpose. Support for making this obviousness rejection
comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR
International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 47 is drawn to an embodiment of Claim 46, wherein (b) comprises generating a
mixture comprising (i) said one or more nucleic acid molecules and (ii) a filler nucleic acid
molecule.
Taiwo teach these limitation(s), see the entire document noting especially the section
entitled Experimental design which begins near the bottom of p. 619.





Non-Statutory Obviousness-type Double Patenting

►	The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the "right to exclude" granted by a patent and to prevent
possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed
terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or
provisional rejection based on a nonstatutory double patenting ground provided the conflicting
application or patent is shown to be commonly owned with this application. See 37 CFR
1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR
3.73(b). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement.

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26)
should be used. A web-based eTerminal Disclaimer may be filled out completely online using
web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and
approved immediately upon submission. For more information about eTerminal Disclaimers,
refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-|.jsp.

►	Claim(s) 21-50 is/are rejected under the judicially created doctrine of obviousness-type
double patenting as being unpatentable over Claims 1-23 of U.S. Patent No.11, 078,475 in view
of Taiwo, Gonzalgo, Gao and/or Feber. Although the conflicting claims are not identical, they
are not patentably distinct.
►	Claim(s) 21-50 is/are provisionally rejected under the judicially created doctrine of
obviousness-type double patenting as being unpatentable over Claims 1-22 of copending
Application No. 16/630,299 or Claims 1-21 of copending USSN 16/760,522 in view of Taiwo, Gonzalgo, Gao and/or Feber. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are  deemed moot in view of the new grounds of rejection.


CONCLUSION
          
C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          

C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov